              Case 19-11739-LSS   Doc 677-2   Filed 04/23/20   Page 1 of 8




                                  EXHIBIT 2
                       PROPOSED ORDER




43276106 v2
                 Case 19-11739-LSS              Doc 677-2       Filed 04/23/20        Page 2 of 8




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                   Case No. 19-11739 (LSS)

                                     Debtors.                  (Jointly Administered)



    ORDER SUSTAINING EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA AND
     TEACHERS’ RETIREMENT SYSTEM OF ALABAMA’S SECOND (2ND) OMNIBUS
    (NON-SUBSTANTIVE) OBJECTION TO CLAIMS PURSUANT TO SECTION 502 OF
              THE BANKRUPTCY CODE, BANKRUPTCY RULES 3001,
                    3003, AND 3007, AND LOCAL RULE 3007-1

          Upon consideration of Employees’ Retirement System of Alabama and Teachers’

Retirement System of Alabama’s Second (2nd) Omnibus (Non-Substantive) Objection to Claims

Pursuant to Section 502 of the Bankruptcy Code, Bankruptcy Rules 3001, 3003, and 3007, and

Local Rule 3007-1 (the “Objection”),2 filed by the Employees’ Retirement System of Alabama

and Teachers’ Retirement System of Alabama (“RSA”), and the Hester Declaration; and this Court

having found that it has jurisdiction to consider the Objection pursuant to 28 U.S.C. §§ 157 and

1334 and the Amended Standing Order; and this Court having found that venue of these chapter 11

cases and the Objection in this district is proper pursuant to 28 U.S.C §§ 1408 and 1409; and this

Court having determined that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and

this Court having determined that notice of the Objection was good and sufficient upon the

particular circumstances and that no other or further notice need be given; and upon the record




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media, LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.
2
    Capitalized terms undefined herein shall have the meanings ascribed to them in the Objection.


43276106 v2
                Case 19-11739-LSS        Doc 677-2      Filed 04/23/20     Page 3 of 8




herein; and after due deliberation thereon and good and sufficient cause appearing therefor; it is

hereby

ORDERED, ADJUDGED AND DECREED THAT:

         1.      The objection is SUSTAINED as set forth herein.

         2.      The Late Filed Claim set forth on the attached Exhibit A is hereby disallowed in

its entirety.

         3.      The Insufficient Documentation Claims set forth on Exhibit B are hereby

disallowed in their entirely.

         4.      The Claims Agent is authorized and directed to modify the Claims Register for

these chapter 11 cases in accordance with the terms of this Order.

         5.      RSA’s objection to each Disputed Claim addressed in the Objection constitutes a

separate contested matter as contemplated by Bankruptcy Rule 9014. This Order shall be deemed

a separate order with respect to each claim. Any stay of this Order pending appeal by any of the

claims subject to this Order shall only apply to the contested matter that involves such claimant

and shall not act to stay the applicability and/or finality of this Order with respect to the other

contested matters covered hereby.

         6.      RSA shall retain and shall have the right to object in the future to any claim listed

on the exhibits hereto on any additional ground.

         7.      RSA is authorized and empowered to take all steps necessary and appropriate to

carry out and otherwise effectuate the terms, conditions and provisions of this Order.




                                                   2
              Case 19-11739-LSS       Doc 677-2     Filed 04/23/20     Page 4 of 8




       8.      This Court shall retain jurisdiction over all affected parties with respect to any

matters, claims or rights arising from or related to the implementation and interpretation of

this Order.



Dated: ___________, 2020                    ______________________________________
     Wilmington, DE                         HON. LAURIE SELBER SILVERSTEIN
                                            UNITED STATES BANKRUPTCY JUDGE




                                               3
              Case 19-11739-LSS   Doc 677-2   Filed 04/23/20   Page 5 of 8




                              EXHIBIT A

                           Late Filed Claim




43276106 v2
                        Case 19-11739-LSS      Doc 677-2       Filed 04/23/20   Page 6 of 8




                                                Late Filed Claims

     Name of Claimant   Claim     Claim    Asserted Debtor Date Claim Filed               Reason for Disallowance
                         No.    Amount ($)
1.    COLLIN COUNTY      248    37,025.62    iPic-Gold Class      2/20/2020     The claim was filed after the Governmental
      TAX ASSESSOR/                           Entertainment,                    Bar Date of February 3, 2020, at 5:00 p.m.
      COLLECTOR                                    LLC                          (prevailing Eastern time). See Docket No. 506.
                                                19-11739




                                                         1
Case 19-11739-LSS   Doc 677-2   Filed 04/23/20   Page 7 of 8




                EXHIBIT B

Insufficient Documentation Claims
                         Case 19-11739-LSS         Doc 677-2        Filed 04/23/20     Page 8 of 8




                                      Insufficient Documentation Claims

     Name of Claimant   Claim    Claim       Asserted Debtor Date Claim Filed                    Reason for Disallowance
                         No.    Amount ($)
1.    NEW YORK CITY     111      25,608.44          iPic            10/22/2019       The asserted claim is not supported by sufficient
      DEPARTMENT OF                          Entertainment Inc.                      documentation and does not have a basis in the
      FINANCE                                    19-11737                            Debtors’ Books and Records.

2.    NEW YORK CITY     112     185,260.53    iPic-Gold Class       10/22/2019       The asserted claim is not supported by sufficient
      DEPARTMENT OF                            Entertainment,                        documentation and does not have a basis in the
      FINANCE                                       LLC                              Debtors’ Books and Records.
                                                 19-11739




                                                                1
